Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Karnes in Pub. No. US 2016/0112182 A1 in view of Damola et al. in Patent No. US 9,063,769 B2, hereinafter referred to as Damola and Shu in Pub. No. US 2017/0149660 A1 (newly cited).
 	Referring to claim 1, Karnes discloses a method comprising: receiving, by a virtual service (404) implemented by a computing device (204 & 205) from a node (RTC 112) via a network (i.e. the communication between RTC 112 and remote nodes 206A-206D via virtual switch 404 forms a network), a synchronization message indicating a time of departure t1 (Event A 330), determining, based on a clock associated with the computing device, a time of arrival t2 (Event B 332), determining, based on the time of departure t1 and time of arrival t2, a time differential (Event C 334), and sending one or more messages (Event D 336) (paragraphs [0014]-[0018], [0024]-[0026]).
 	Karnes differs from the claim, it fails to disclose that the packet exchanges and time differential determination utilizing timestamps, which are well known in the art and commonly applied in communications field for providing conventional parameters to determine time differential for network synchronization purpose.  Damola, for example, from the similar field of endeavor, teaches such conventional feature (col. 5, lines 17-50).
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the current invention, to implement the conventional parameters of Damola to determine time differential for network synchronization in the method of Karnes, to further enhance the system flexibility.
 	Karnes in view of Damola also fail to disclose that the determined time differential is associated with the virtual service and the node, and the one or more messages are sent, by the virtual service, based on the time differential, via the node to one or more devices, which is also considered well known and commonly applied in communications field.  Shu, for example, also from the similar field of endeavor, teaches these convention features (paragraphs [0008], [0018], [0023]-[0024], [0154]-[0156], [0160], [0162]-[0165]).
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the current invention, to implement the technical features of Shu in the method of Karnes in view of Damola, to provide data transmission associated with virtual service to further enhance the system performance. 
 	Referring to claim 22, Karnes in view of Damola and Shu disclose that the one or more messages comprises one or more of: a message scheduling sending of content, a synchronization message, or a message allocating upstream bandwidth (paragraphs [0024] and [0048] in Karnes).
 	Referring to claim 27, Karnes in view of Damola and Shu disclose further step of: sending, by the virtual service, one or more messages comprising one or more of: the time differential, or a time stamp based on the time differential (paragraphs [0008], [0018] and [0024] in Shu).
 	Referring to claim 11, claim 11 is rejected for substantially same reason as claim 1, except in claim 11, the virtual services, the remote nodes, the timestamps and time differentials are in plural forms, which would have been obvious to one of ordinary skill in the art to implement in view of Karnes and Damola.
 	Referring to claim 12, Karnes in view of Damola and Shu disclose that the plurality of first timestamps are based on clocks associated with the plurality of nodes (col. 5, lines 17-50 in Damola).
 	Referring to claim 23, claim 23 is rejected for substantially same reason as claim 22.
 	Referring to claim 24, claim 24 is rejected for substantially same reason as a combination of claims 1 and 27.
 	Referring to claim 25, claim 25 is rejected for substantially same reason as the combination of claims 1 and 27.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Karnes in view of Damola and Shu as applied to claim 1 above, and further in view of Kruglick in Patent No. US 9,075,648 B2.
 	Referring to claim 2, Karnes in view of Damola and Shu fail to disclose further step of: storing, in a database table independent of the virtual service, the time differential, wherein the database table indicates a plurality of time differentials each associated with a virtual service paired with a node, which is also well known in the art and commonly applied in communications field for providing conventional database storage and retrieval.  Kruglick, for example, also from the similar field of endeavor, teaches such conventional feature (col. 9, lines 30-65).
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the current invention, to implement the technical features of Kruglick in the method of Karnes in view of Damola and Shu, to provide conventional database storage and retrieval to further enhance the system capability.
 	Referring to claim 10, Karnes in view of Damola, Shu and Kruglick disclose further step of: scheduling, based on the clock associated with the time domain, data to be sent to the node (col. 11, lines 24-47 in Kruglick).
Claims 3-5, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Karnes in view of Damola and Shu, as applied to claims 1 and 11 above, and further in view of Beveridge et al. in Pun. No. US 2018/0095997 A1, hereinafter referred to as Beveridge.
 	Referring to claim 3, Karnes in view of Damola and Shu fail to disclose further steps of: configuring, based on a capacity of the computing device, a second virtual service on the computing device; based on detecting a failure of the virtual service, configuring the second virtual service with the time differential; and communicating, by the second virtual service and based on the time differential, with the node, which are also well known in the art and commonly applied in communications field for maximizing network capacity utilization and fault detection and recovery purposes.  Beveridge, for example, also from the similar field of endeavor, teaches such conventional features (paragraphs [0065]-[0068]).
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the current invention, to implement the technical features of Beveridge in the method of Karnes in view of Damola and Shu, to maximize network capacity utilization and provide fault detection and recovery to further enhance the system reliability and efficiency.
 	Referring to claim 4, Karnes in view of Damola, Shu and Beveridge disclose further step of: configuring, based on a capacity of the computing device, a second virtual service on a second computing device; and determining, based on a clock associated with the second computing device, a second time differential associated with the node (paragraphs [0065]-[0068] in Beveridge).
 	Referring to claim 5, Karnes in view of Damola, Shu and Beveridge disclose further step of: based on detecting a failure of the virtual service, configuring a second virtual service with a second time differential; and communicating, by the second virtual service and based on the second time differential, with the node (paragraphs [0065]-[0068] in Beveridge).
 	Referring to claims 13-15, claims 13-15 are rejected for substantially same reasons as claims 3-5, except in each claim, the virtual services, the remote nodes, the timestamps and time differentials are in plural forms, which would have been obvious to one of ordinary skill in the art to implement in view of Karnes and Damola.
Claims 6, 7, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Karnes in view of Damola and Shu, as applied to claims 1, 11 and 24 above, and further in view of Tadimeti et al. in Pub. No. US 2020/0336426 A1, hereinafter referred to as Tadimeti.
 	Referring to claim 6, Karnes in view of Damola and Shu fail to disclose further step of: updating, based on a frequency based on a degree of clock drift between the clock associated with the computing device and a clock associated with the node, the time differential, which is also well known in the art and commonly applied in communications field for providing conventional frequency updating to further enhance the system efficiency.  Tadimeti, for example, also from the similar field of endeavor, teaches such conventional feature (paragraphs [0043], [0047] and [0082]).
 	Referring to claim 7, Karnes in view of Damola, Shu and Tadimeti disclose further step of: determining a second time differential associated with the virtual service and the node; and determining, based on the time differential and the second time differential, the degree of clock drift (paragraphs [0043], [0047] and [0082] in Tadimeti).
 	Referring to claim 16, claim 16 is rejected for substantially same reason as claim 6, except in claim 16, the nodes, time differentials and the updating frequencies are in plural forms, which would have been obvious to one of ordinary skill in the art to implement in view of Karnes, Damola and Tadimeti.
 	Referring to claim 26, claim 26 is rejected for substantially same reason as claim 6.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Karnes in view of Damola and Shu, as applied to claim 1 above, and further in view of Choudhury et al. in Patent No. US 9,998,247 B1, hereinafter referred to as Choudhury.
 	Referring to claims 8 and 9, Karnes in view of Damola and Shu fail to disclose the feature of utilizing a third timestamp associated with the computing device and the time differential for further message transmission, which is also well known in the art and commonly applied in communications field for providing conventional packet exchange between sender and receiver for achieving network timing synchronization.  Choudhury, for example, also from the similar field of endeavor, teaches such conventional feature (col. 17, line 55 to col. 18, line 32).
Claims 17, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Karnes in view of Damola and Shu, as applied to claims 1 and 11 above, and further in view of Chapman et al. in Pub. No. US 2019/0238229 A1, hereinafter referred to as Chapman.
 	Referring to claim 17, Karnes in view of Damola and Shu fail to disclose that the plurality of virtual services comprises a plurality of virtual cable modem termination systems (vCMTSs), and wherein the plurality of nodes comprises a plurality of remote PHY devices (RPDs), both of which are also well known in the art and commonly adopted in communications field when the system is operating under CATV system environment.  Chapman, for example, also from the similar field of endeavor, teaches such conventional features (paragraphs [0014] and [0017]).
 	Referring to claim 28, Karnes in view of Damola, Shu and Chapman disclose that the virtual service is associated with a content delivery system, and wherein the node is configured to implement physical (PHY) layer functions of the content delivery system (paragraphs [0012]-[0013] in Chapman).
 	Referring to claim 29, Karnes in view of Damola, Shu and Chapman disclose that the one or more devices comprise one or more user devices (paragraph [0019] in Chapman. 
Response to Arguments
Applicant's arguments filed May 25, 2022 have been fully considered but they are not persuasive. 
 	In the remarks, the applicant first argued that the Office Action relies on Karnes by combining the embodiment described in Karnes FIG. 3B, which is “prior art” with the embodiment described in Karnes FIG. 4, which is improper and therefore cannot be combined.
 	The examiner respectfully disagrees since FIG. 3B in Karnes is relied upon for teaching of synchronization message reception, timing difference determination and message transmission.  And FIG. 4 in Karnes is relied upon only for the teaching of hardware implementation of the claimed network that comprises the virtual service (404) implemented by the computing device (204 & 205) from the node (RTC 112).  Therefore, it is never the examiner’s intention to combine FIG. 3B and FIG. 4.
 	The applicant then argued that Shu does not teach or suggest "based on the time differential, sending, by the virtual service via the node to one or more devices, one or more messages" as claimed, by referring to paragraphs [0003], [0004] and [0008], which is the first embodiment of the invention.
 	The examiner respectfully disagrees since it is the examiner’s intention to rely upon many different embodiments (see paragraphs [0008], [0018], [0023]-[0024], [0154]-[0156], [0160], [0162]-[0165]), which the applicant failed to address or consider in the response.
 	In view of the above reasoning, the examiner believes that the 103 rejections to claims 1-17, 22-27 should be sustained at least for the reasons as indicated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465